UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6463


TERESA MILLER,

                    Plaintiff - Appellant,

             v.

WEST VIRGINIA DEPARTMENT OF CORRECTIONS, a/k/a WVDOC;
COMMISSIONER JIM RUBENSTEIN; WARDEN LAURA LORI NOHE;
WARDEN THOMAS; WARDEN JEFF STINNETT, CCC; MRS. SMITH, CCC;
MRS. HENDERSON, CCC; CCC; PAUL STUMP, CED pod unit man; SHELBY
SEARLS, A&B Pod unit man; LAURA LONG, Counselor; SAMANTHA
ROLLINS, Counselor; JENNIFER CAULDWELL, Counselor; JOHN JUDY,
Counselor; MS. BAINE; REBBECCA ROUSH, OA-Mailine; ANTHONEY
KING, Shift Com.; MRS. EDWARDS, Int. Officer; DR. BRYCON, PSI Med;
AVE ROUSH, PSI Med; SUSIE BIRDSONG, Librarian; ROBERTS; MRS. RAY;
MRS. M, SI MED,

                    Defendants - Appellees,

             and

ATTORNEY GENERAL OF WEST VIRGINIA; MR. MEED; MR. MEEK;
LAKIN CORRECTIONAL CENTER; BIRD SONG,

                    Defendants.



Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, Chief District Judge. (3:16-cv-04225)


Submitted: August 17, 2017                                   Decided: August 22, 2017
Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Teresa Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Teresa Miller seeks to appeal the district court’s order dismissing her 42 U.S.C.

§ 1983 (2012) complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Miller that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Miller

has waived appellate review by failing to file timely objections after receiving proper

notice. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                           3